PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The Licensee received the requisite warnings that he was not entitled to an attorney prior to submitting to a blood test to determine his blood-alcohol *204level, and the explanation given by the arresting police officer to him after those warnings were made as to why he was not entitled to an attorney did not negate the Licensee’s understanding of those warnings or create confusion.
This court has determined that when a licensee is not given Miranda warnings but is arrested and asked to submit to a chemical test for blood-alcohol content, in addition to being read the Implied Consent Law, he must be told that he is not entitled to speak with an attorney prior to submission of the test and must be given an explanation as to why that is so.
In Department of Transportation, Bureau of Driver Licensing v. Sorg, 147 Pa.Commonwealth Ct. 82, 606 A.2d 1270, petition for allowance of appeal denied, 531 Pa. 657, 613 A.2d 561 (1992), guidelines were established regarding the statements that were to be made by the police to a licensee who exhibited confusion as to his right to an attorney prior to submitting to chemical testing where no Miranda warnings were given. Sorg held that the police should tell a licensee who exhibited confusion over his constitutional rights the following:
1. That the right to counsel is a constitutional right and applies only to criminal proceedings, not to civil proceedings.
2. That the request to submit to chemical testing is not a criminal proceeding, that it is a civil proceeding, but the licensee’s refusal to submit to the testing may be introduced in evidence in a subsequent criminal proceeding.
3. That the licensee does not have a right to contact any attorney or anyone else before taking the test nor does he have the right to remain silent as to the testing procedures; that is, the licensee must affirmatively agree to submit to the chemical testing.
After Sorg, we further held that if this essential subject matter was covered, it was not necessary to use the precise words “civil proceeding” in order to make the arrestee aware that his constitutional criminal rights did not extend to a chemical blood test. Department of Transportation, Bureau of Driver Licensing v. Elko, 155 Pa.Commonwealth Ct. 24, 624 A.2d 717, petition for allowance of appeal denied, 535 Pa. 670, 634 A.2d 1118 (1993). This was evidenced in Leckenby v. Department of Transportation, Bureau of Driver Licensing, 160 Pa.Commonwealth Ct. 26, 634 A.2d 670 (1993), petition for allowance of appeal denied, 536 Pa. 632, 637 A.2d 292 (1994), when a police officer relied on the Department’s DL-26 form to comply with Sorg. The DL-26 form provides the following relevant language:
As a police officer, it is my duty to explain to you that the constitutional rights due you in a criminal prosecution as set forth in the Miranda decision do not apply to chemical testing under the implied consent law. Specifically, you do not have a right to consult with a lawyer or anyone else prior to taking the chemical test nor do you have the right to remain silent when a police officer asks you to submit to a chemical test. Your continued request to speak to a lawyer or anyone else after this explanation is given, or your silence when asked to submit to a chemical test, will be considered as a refusal of the chemical test subjecting you to the suspension of your driving privilege.
In Leckenby, we held that the language in that form met the Sorg and Elko tests because it communicated by implication that the chemical test was civil rather than criminal in nature.
In this case, Police Officers Cartmell and Reider both repeatedly read to the Licensee the Implied Consent Law and the pertinent language from the DL-26 form after arresting him and transporting him to a hospital for blood-alcohol testing. The Licensee also testified that he understood the warnings and what would happen if he did not take the test, but refused to take the test because he did not believe the police officers. (Notes of Testimony at 76a.) Nonetheless, the trial court found that because the Licensee kept asking whether he was in a civil or criminal situation, whether he could speak to his attorney, and one of the police officers finally explained to him that he was not entitled to do so “because this was a drunk driving case,” the Licensee was confused sufficiently *205about Ms right to speak to an attorney to warrant the return of Ms driving privileges.
The majority adopts the trial court’s rationale because it believes that the police officer’s statement increased rather than cured the Licensee’s confusion over Ms rights, even though he had been provided the required explanation under Sorg. However, in light of the warnings wMch the Licensee had already received and the admission by the Licensee that he understood the warnings but did not believe them, the statement made by the police officer coupled with those warnings in no way changed the fact that he had received sufficient warnings indicating that he was not entitled to speak to an attorney because he was involved in a civil proceedmg. Here, the police officer was merely attempting to tell the Licensee m short what he had already told him several times when reading the warnings — that he had no right to speak to an attorney prior to submitting to the blood test. Accordingly, I dissent.
COLINS, President Judge, and SMITH, Judge, join in tMs dissent.